RATLIFF, Chief Judge.
STATEMENT OF THE CASE
Defendant appeals conviction of Intimidation as a class D felony1 and Resisting Law Enforcement as a class A misdemean- or.2 We reverse and remand for a new trial.
*628FACTS
On March 14, 1987, Officer Don Fish of the Jasonville Police Department received a telephone call from Peter Cantu about trouble with Cantu’s neighbors, the Hydes. Fish had encountered the Hydes on prior occasions, and Fish knew also that Hyde owned a sawed-off shotgun and that Hyde had previously threatened to kill Fish. When Fish arrived at the Cantu residence, Cantu informed him that while walking his dog, the Hydes’ dog “came at him” and Cantu then hit the Hydes’ dog with a chain. Brandi Hyde, the appellant’s sister, then “came to him and cussed him and had left and then later on Jack [the appellant] had came to the house also cussing.” Record at 103.
After receiving this report from Cantu, Fish proceeded across the street to the Hyde residence where Brandi was seated on the porch and the appellant was pacing directly behind her. Fish approached the porch and asked to speak with their mother about the dog problem. Brandi and the appellant both cursed at Fish and told him to get off of their property. Fish attempted to calm them and again asked to discuss the dog problem, but the appellant then stopped pacing and said to Hyde, “I’m going to blow you away.” Record at 104. Fish inquired whether that was a “threat or a promise”, and the appellant then pointed at Fish and said “Mother fucker I’m going to blow you away.” Record at 104. Fish then stated that Hyde was under arrest for intimidation of a police officer and reached for his handcuffs. Hyde turned and ran up the steps into the house. Fish pursued and told Hyde to stop, but by the time Fish reached the door, it was locked. Fish elected not to force his way into the house, but he informed Brandi that Hyde was under arrest and that police would return to arrest him. Fish then returned to the police station, and the following day other officers arrested Hyde.
Hyde was charged on March 18, 1987, with one (1) count of Intimidation and one (1) count of Resisting Law Enforcement. Hyde filed a motion in limine to suppress evidence of his prior convictions and arrests. The motion was granted on July 15, 1987. Hyde’s attorney then attempted to supplement the motion in limine to suppress evidence that Hyde possessed a sawed-off shotgun, but that motion was denied. Hyde was found guilty on both counts, and his motion for judgment on the evidence was denied. Following a hearing on August 13,1987, Hyde was sentenced to four (4) years. Hyde filed a Motion to Correct Errors on October 7, 1987, and the court ruled on November 16, 1987, that lack of remorse had improperly been considered as an aggravating factor in sentencing. However, the court did not alter the sentence, and Hyde subsequently filed this appeal.
ISSUE
The appellant presents three (3) issues for our review, but one (1) is dispositive:
Did the trial court properly conclude that evidence that Hyde owned a sawed-off shotgun was relevant and therefore admissible?
DISCUSSION AND DECISION
Hyde claims that the trial court erred in admitting evidence that he possessed a sawed-off shotgun. We note first that Hyde has preserved this issue for our review by making a motion in limine and objecting when the evidence was first introduced at trial. The state contends that the objected-to testimony was merely cumulative, and therefore harmless, because Hyde failed to object when the same evidence was admitted during the state’s rebuttal. We disagree. When an objection to certain evidence is distinctly made and overruled it need not be repeated to the same class of evidence when subsequently received. 28 I.L.E. Trial § 63 (1960); State v. Monniger (1962), 243 Ind. 174, 177, 182 N.E.2d 426, 427. Hyde’s motion in limine and objection during the state’s case-in-chief properly preserved the issue of relevance for our review.
Specifically, Hyde argues that his ownership of a gun was not relevant to any element of the intimidation charge. The state, however, argues that the shotgun *629evidence was properly admitted because it was relevant to the issue of Hyde’s intent that Fish be placed in fear. We agree with the appellant. Indiana Code section 35-45-2-1 provides:
“(a) A person who communicates a threat to another person, with the intent that:
(1) The other person engage in conduct against his will; or
(2) The other person be placed in fear of retaliation for a prior lawful act; commits intimidation, a class A misdemeanor.
(b) However, the offense is a:
(1)class D felony if:
(A) The threat is to commit a forcible felony; or
(B) The person to whom the threat is communicated:
(1) Is a law enforcement officer;
(ii) Is a judge or bailiff of any court; or
(iii) Is a witness (or the spouse or child of a witness) in any pending criminal proceeding against the person making the threat; and
(2) class C felony if, while committing it, the person draws or uses a deadly weapon.
(c) ‘Threat’ means an expression, by words or action, of an intention to:
(1) Unlawfully injure the person threatened or another person, or damage property;
(2) Unlawfully subject a person to physical confinement or restraint;
(3) Commit a crime;
(4) Unlawfully withhold official action, or cause such withholding;
(5) Unlawfully withhold testimony or information with respect to another person’s legal claim or defense, except for a reasonable claim for witness fees or expenses;
(6) Expose the person threatened to hatred, contempt, disgrace, or ridicule; or
(7) Falsely harm the credit or business reputation of the person threatened.”
Thus, the elements of the offense are: (1) communicating a threat, (2) to another person, (3) with the intent that the other person either engage in conduct against his will or be placed in fear of retaliation for a prior lawful act.
Relevant evidence is that which renders a desired inference more probable than it would be without the evidence. Connell v. State (1984), Ind., 470 N.E.2d 701, 705. Relevance also has been defined as the logical tendency to prove a material fact. Bolen v. State (1982), Ind.App., 430 N.E.2d 398, 400. Rulings of a trial court on relevancy of evidence generally are given wide latitude on appeal, Bolen, at 401, however, we must disagree with the trial court’s finding in this case. We cannot say that Hyde’s ownership of a gun made it more probable that, on the day in question, he communicated “an expression, by words or action, of an intention to ... [unlawfully injure” Officer Fish. I.C. § 35-45-2-l(c). There is no evidence in the record that Hyde ever told Fish that he owned a gun, nor is there any evidence that Hyde knew that Fish had been told by others that Hyde had a gun. Furthermore, the evidence conflicts as to whether Hyde actually said “I’m going to blow you away”. Assuming that phrase would constitute a threat within the meaning of the intimidation statute, the fact that Hyde owned a gun in no way proves that he uttered those words. Whether Hyde owned a shotgun simply has no bearing on whether he communicated a threat to Office Fish on the day in question.
The state argues also that the shotgun evidence was relevant to the issue of Hyde’s intent to place Fish in fear of retaliation for a prior lawful act. Again, we must disagree. Hyde did not know that Fish knew Hyde owned a shotgun. If Hyde harbored an intent to place Fish in fear, the only “fear-inspiring tools” at his disposal were words, gestures, and the objects within his reach. The issue of the gun’s existence would have been relevant to prove that Fish actually was placed in fear of retaliation, but the victim’s state of mind is not an element of the crime of *630intimidation. The statute requires only that the accused intend to inspire fear, not that he actually do so. Whether Hyde owned a gun does not logically tend to prove that he intended by his words or actions to place Officer Fish in fear of retaliation. We thus conclude that the challenged evidence was not relevant to the charges against Hyde and should have been excluded on that basis.
The erroneous admission of evidence is harmless error where a guilty finding is supported by substantial independent evidence of guilt. Bates v. State (1986), Ind., 495 N.E.2d 176, 178. Furthermore, this court will reverse a judgment in such a case only where the evidentiary error has caused prejudice to the defendant. Wisehart v. State (1985), Ind., 484 N.E.2d 949, 957, cert. denied 476 U.S. 1189, 106 S.Ct. 2929, 91 L.Ed.2d 556. The record in this case does not contain substantial independent evidence of guilt. The only evidence that Hyde threatened Fish came from Fish’s own testimony. Hyde and his sister denied that threats were made, and a neighbor stated that she could not hear what Hyde said. The independent evidence of guilt was far from overwhelming. We believe the admission of the shotgun testimony did prejudice Hyde in the eyes of the jury. Because Hyde suffered prejudice as a result of the admission of irrelevant evidence, we reverse and remand for a new trial.
NEAL, J., concurs.

. Indiana Code section 35-45-2-1.


. Indiana Code section 35-44-3-3.